

116 HR 7016 IH: Fairness for Early Withdrawers Act
U.S. House of Representatives
2020-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7016IN THE HOUSE OF REPRESENTATIVESMay 26, 2020Mr. Mast introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo waive the 60-day rule in case of rollover of otherwise required minimum distributions in 2020.1.Short titleThis Act may be cited as the Fairness for Early Withdrawers Act.2.Waiver of 60-day rule in case of rollover of otherwise required minimum distributions in 2020(a)Qualified trustsSection 402(c)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(D)Exception for rollover of otherwise required minimum distributions in 2020In the case of an eligible rollover distribution described in the second sentence of paragraph (4), subparagraph (A) shall not apply to any transfer of such distribution made before December 1, 2020..(b)Individual retirement accountsSection 408(d)(3) of such Code is amended by adding at the end the following new subparagraph:(J)Waiver of 60-day rule and once per-year limitation for certain 2020 rolloversIn the case of a distribution during 2020 to which, under subparagraph (E), this paragraph would not have applied had the minimum distribution requirements of section 401(a)(9) applied during such years, the 60-day requirement under subparagraph (A) and the limitation under subparagraph (B) shall not apply to such distribution to the extent the amount is paid into an individual retirement account, individual retirement annuity (other than an endowment contract), or eligible retirement plan (as defined in subparagraph (A)) as otherwise required under such subparagraph before December 1, 2020..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 